Braley, J.
The plaintiff as assignee can maintain the bill in his own name, and, as he asks for specific performance of the contract which a court of equity only can grant, the remedy at law for money damages is neither adequate nor complete, even if relief in both forms may be concurrently sought in one suit. Pingree v. Coffin, 12 Gray, 288. Connihan v. Thompson, 111 Mass. 270. Seymour v. Freer, 8 Wall. 202.
It also is unnecessary to allege that the purchaser was induced to enter into the contract and to accept its terms through any material misrepresentations of the defendants. The Suit is founded on affirmance of the contract as set forth in the bill, where no allegations of mutual mistake, with prayers for its reformation and enforcement of the contract as reformed, are found. Glass v. Hulbert, 102 Mass. 24. Quincy v. Chute, 156 Mass. 189.
But if these several objections of the demurrants disappear and on the record the contract, even if not signed by the purchaser, can be enforced, there remains the final defence, that no case is stated for equitable relief. Old Colony Railroad v. Evans, 6 Gray, 25, 31, 32.
We shall refer to the plaintiff as the purchaser, who, apparently having acted in good faith and being able and willing to perform, is entitled to have the agreement specifically enforced in so far as the defendants are able, with a deduction from the purchase price for any deficiency in title or of quantity or of quality of the designated estate. Pingree v. Coffin, 12 Gray, 288, 316. Woodbury v. Luddy, 14 Allen, 1. Davis v. Parker, 14 Allen, 94, 98. Kares v. Covell, 180 Mass. 206. Mansfield v. Wiles, 221 Mass. 75. King v. Connors, 222 Mass. 261. Townsend v. Vanderwerker, 160 U. S. 171. Burrow v. Scammell, 19 Ch. D. 175.
The demurrer having admitted all the essential allegations of the bill, it must be assumed that there is a discrepancy between the dimensions of the property as described in the contract and as shown by the measurements of the engineer employed by the plaintiff to make a survey, the most important of which is the variance in frontage on the street where the property abuts. The plaintiff, however, is bound by the description, and cannot require from the vendors a greater estate than that which they agreed to convey. It plainly appears from an examination that the length of the boundary lines is controlled by their termini or
*203monuments, consisting of the alleyway, the river, and the street, which are to be taken as delimiting the courses and distances to which the estimates must yield, if any discrepancy appears upon application of the description to the premises. Benson v. Temple, 213 Mass. 128, 132. It also is settled that the words “more or less” used by the parties in stating the frontage on the street, control the statement as to the length of the street line or boundary, as well as its effect when ascertaining the quantity of land for which the purchaser bargained. Noble v. Googins, 99 Mass. 231. Pingree. v. County Commissioners, 102 Mass. 76. Tarbell v. Bowman, 103 Mass. 341, 344. Lovejoy v. Lovett, 124 Mass. 270, 273. Flagg v. Mason, 141 Mass. 64, 66. Hodges v. Kowing, 58 Conn. 12. Tyson v. Hardesty, 29 Md. 305.
If upon measurement the frontage had exceeded the estimate, the plaintiff would have been entitled to a conveyance without any enhancement of the purchase price, and if there is a deficiency of substantially seven feet, the shortage does not correspondingly abate the price, or raise any presumption of fraud. Noble v. Googins, 99 Mass. 231, 235. Stebbins v. Eddy, 4 Mason, 414, 421. Frederick v. Youngblood, 19 Ala. 680. The plaintiff accordingly is not entitled to compensation for any deficiency in area.
The contract having further provided that upon payment of the balance of the purchase price the defendants are to pass the title by delivery “of a warranty deed free and clear of all encumbrances” except certain outstanding mortgages and leases which are specifically named, they are bound to convey a good marketable title. Davis v. Parker, 14 Allen, 94. Linton v. Allen, 147 Mass. 231; S. C. 154 Mass. 431. French v. Folsom, 181 Mass. 483. Foster, Hall & Adams Co. v. Sayles, 213 Mass. 319, 321.
It is aptly alleged that the premises are subject to other valid easements comprising a party wall and a passageway, the existence of which incumbers the title and depreciates the value of the property. A party wall may or may not be an incumbrance within the protection of a full covenant of warranty. Savage v. Mason, 3 Cush. 500. Cecconi v. Rodden, 147 Mass. 164. Everett v. Edwards, 149 Mass. 588, 590. Schaefer v. Blumenthal,, 169 N. Y. 221, 227, 228. Burr v. Lamaster, 30 Neb. 688. Even if the party wall described in the bill is found to be an incumbrance, it may be *204of such benefit to the premises that no reduction from the purchase price should be made. The question depends on circumstances which cannot be determined on the present record. Hayes v. Harmony Grove Cemetery, 108 Mass. 400, 402. Loring v. Whitney, 167 Mass. 550. Fleming v. Cohen, 186 Mass. 323, 325, 326. Hendricks v. Stark, 37 N. Y. 106.
If it shall appear that such incumbrances exist and the defendants are unable to remove them, and if the purchaser, having been ignorant of the defects when he entered into the contract, still insists on specific performance, a proportionate part of the purchase price can be deducted, and the conveyance can be so drafted as to exclude from the covenant of warranty the party wall and the passageway. Chute v. Quincy, 156 Mass. 189. Davis v. Parker, 14 Allen, 94, 98, 99.
We have considered all the questions presented and the result is that the decree dismissing the bill is reversed, and a decree is to be entered overruling the demurrer except as to paragraph four of the bill, as to which it is sustained.

Ordered accordingly.